TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00787-CV





In re Patrick Ervin





ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


In 1996, relator Patrick Ervin was convicted of intoxication manslaughter and
manslaughter in the 167th District Court of Travis County.  In 1999, Ervin filed a post-conviction
writ of habeas corpus complaining that the two convictions violated the constitutional guarantee
against double jeopardy.  The court of criminal appeals agreed and ordered the district court to vacate
the manslaughter conviction.  Ex parte Ervin, 991 S.W.2d 804, 817 (Tex. Crim. App. 1999).
Ervin filed this mandamus petition complaining that the district court had not
complied with the court of criminal appeals’ order.  We asked the respondent court to respond.  We
have now received a copy of the district court’s order vacating the manslaughter conviction and a
copy of the district court’s amended judgment convicting appellant of intoxication manslaughter and
dismissing the manslaughter count.  We are advised that copies of the court’s order and amended
judgment have been sent to the institutional division of the department of criminal justice.
Because Ervin has now received the relief to which he is entitled, the petition for writ
of mandamus is denied.
 See Tex. R. App. P. 52.8(a).
 
 
                                                __________________________________________
                                                W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 1, 2005